Citation Nr: 0829643	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  97-10 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 14 and 15, 1996, at 
Northwest Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.  He is a recipient of two Purple Hearts, a Bronze 
Star with Valor device, a Bronze Star with first Oak Leaf 
Cluster, and a Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Miami, Florida.  
The veteran testified before the VAMC in May 1997 and before 
the undersigned Veterans Law Judge in June 2007; transcripts 
of both hearings are associated with the duplicate Combined 
Health Record (CHR).


FINDINGS OF FACT

1.  The medical expenses incurred on March 14 and 15, 1996, 
for the treatment of severe late post-tonsillectomy bleeding 
were not authorized by VA.

2.  At the time services were rendered, the veteran was 
service-connected for post-traumatic stress disorder (PTSD) 
(evaluated as 10 percent disabling); residuals of a gunshot 
wound the infra-orbital area with headaches (evaluated as 10 
percent disabling); residual scarring of the left forehead 
due to a gunshot wound (evaluated as noncompensable); 
residuals of a pungi stake wound to the left leg (evaluated 
as noncompensable); and residuals of a gunshot wound to the 
left thumb (evaluated as noncompensable).

3.  The veteran was not treated on March 14 and 15, 1996, in 
conjunction with his participation in a vocational 
rehabilitation program.  




CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred on March 14 and 15, 1996, in connection 
with private treatment at Northwest Medical Center have not 
been met.  38 U.S.C.A. §§ 1703, 1728 (West 2002); 38 C.F.R. 
§§ 17.54, 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), are not applicable in the instant appeal 
because the issue turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  The Court 
specifically found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address efforts to comply with the VCAA 
with respect to the issue here on appeal.

The facts in this case are not in dispute.  The veteran 
underwent a tonsillectomy and uvulopalatopharyngoplasty at 
the Miami VAMC on March 4, 1996, for the purposes of treating 
an upper airway obstruction and snoring.  On March 14, 1996, 
the flap of skin on the side of the veteran's throat began 
hemorrhaging.  At that time the veteran was approximately 
ninety miles from the Miami VAMC, but he tried to drive there 
anyway.  He had to stop because he was getting headaches from 
all the blood he was swallowing.  According to him, he drove 
home, called VA, and was told by his surgeon to go to the 
nearest hospital.  Emergency room records show that the 
veteran was admitted to the Northwest Medical Center on March 
14, 1996, with bleeding, headaches, and an upset stomach.  He 
was admitted for overnight observation; the final diagnosis 
was severe late post-tonsillectomy bleeding.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).  In 
this case, the veteran's claim for medical reimbursement was 
not received until May 6, 1996.  As this is clearly more than 
72 hours after the hour of admission to Northwest Medical 
Center, prior authorization was not obtained and payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002).  The Board 
acknowledges the veteran's assertions that he was told by his 
VA surgeon to go to the nearest hospital.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that "the advice of a doctor to go to 
a non-VA hospital is not the specific type of authorization 
contemplated in the regulation."  Smith v. Derwinski, 2 Vet. 
App. 378, 379 (1992).  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2007).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  In this regard, service connection 
is not in effect for an upper airway obstruction, snoring, or 
residuals of a tonsillectomy.  As for whether the veteran's 
nonservice-connected disabilities aggravated a service-
connected disability, the veteran has not asserted that this 
is the situation.  Moreover, he is service-connected for 
PTSD, residuals of a gunshot wound the infra-orbital area 
with headaches, residual scarring of the left forehead due to 
a gunshot wound, residuals of a pungi stake wound to the left 
leg, and residuals of a gunshot wound to the left thumb.  
Thus, it is difficult to comprehend how his tonsillectomy 
wound aggravated these disabilities.  Finally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).  
Thus, since at least one of the three requirements of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 has not been met, 
the Board need not further discuss the remaining elements (at 
least with respect to entitlement under 38 U.S.C.A. § 1728), 
and entitlement must be denied under these provisions.

Current law and regulations also provide for payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities under the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 
(2007).  However, the provisions of the Act did not become 
effective until May 29, 2000.  Thus, they are inapplicable to 
the instant appeal.  

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic towards the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that where the law, and not 
the evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the veteran lacks 
legal entitlement to medical reimbursement for expenses 
incurred on March 14 and 15, 1996, at Northwest Medical 
Center due to the fact that the veteran was neither 
participating in a vocational rehabilitation program, nor in 
receipt of a service-connected permanent and total disability 
rating, and services rendered were not for a service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 14 and 15, 1996, at 
Northwest Medical Center is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


